PER CURIAM.
The motion to dismiss the appeal filed October 8, 1937, is denied. The motion of appellant for permission now to file the record is granted; and the cause having been heard upon the record, briefs and argument of counsel, and the court being of opinion that there was not substantial evidence that the veteran, Alfred Buvo, became totally and permanently disabled during the life of the war risk insurance policy sued on, and that it was therefore error to deny appellant’s motion for a directed verdict, it is therefore ordered and adjudged that the judgment be and the same is reversed and the cause remanded to the District Court for a new trial.